Citation Nr: 1145318	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-19 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in rating decisions of July 1946 and May 1948 that assigned a 10 percent evaluation for scar, residuals of a gunshot wound of the right arm.

2.  Entitlement to an effective date prior to June 13, 2007 for an award of a 20 percent evaluation for residuals of a gunshot wound to the right arm.

3.  Entitlement to an increased rating for residuals of a gunshot wound to the right arm, other than a scar, currently evaluated as 20 percent disabling.

4.  Entitlement to a compensable evaluation for scar, residual of a gunshot wound to the right arm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946, from December 1948 to July 1952, and from August 1952 until his retirement in December 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2008, December 2008 and May 2009 rating decisions of the Regional Office (RO).  

The April 2008 rating decision assigned a 10 percent evaluation for scar, residuals of a gunshot wound to the right upper arm, effective from June 11, 2007.  During the pendency of the appeal, a May 2009 rating action assigned a 20 percent evaluation for residuals of a gunshot wound to the right upper arm, effective from June 13, 20007.  The December 2008 rating action concluded that CUE was not present in rating decisions of July 1946 and May 1948.

This case was previously before the Board in November 2010, and was remanded in order to ensure due process.  As the requested development has been completed, the case is again before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  By rating action dated July 1946, the RO granted service connection for scar, residual of a gunshot wound to the right arm.  A 10 percent evaluation was assigned.  This was confirmed and continued in the May 1948 rating decision, which assigned the 10 percent evaluation under Diagnostic Code 7804.

2.  The July 1946 and May 1948 rating decisions were supported by the evidence of record at the time each decision was rendered.

3.  There is no undebatable error of fact or law in the July 1946 or May 1948 rating actions that would change the outcome regarding the underlying nature of the disability for which the rating was assigned.

4.  The Veteran's claim for a reinstatement of compensation benefits for the residuals of a gunshot wound of the right shoulder is deemed to have been received on June 4, 2007, and there is no date on which it is factually ascertainable that an increase in severity occurred during the year preceding that claim.

5.  The scar of the Veteran's right upper arm is not tender or painful.

6.  The residuals of the gunshot wound to the Veteran's right upper arm, other than a scar, are manifested by slight atrophy of the deltoid and biceps muscle and mild limitation of motion of the shoulder.  


CONCLUSIONS OF LAW

1.  The July 1946 and May 1948 rating decisions that granted service connection for scar, residual of a gunshot wound of the right arm, and assigned a 10 percent evaluation for it, were not clearly erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  The criteria for an effective date prior to June 13, 2007 for an award of a 20 percent evaluation, for residuals of a gunshot wound of the right upper arm, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).

3.  The criteria for a compensable separate evaluation for scar, residual of a gunshot wound to the right upper arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 7804 (as in effect prior to October 23, 2008).

4.  The criteria for a rating in excess of 20 percent for residuals of a gunshot wound to the right upper arm, other than scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

With respect to the claim of CUE, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Livesay v. Principi, 15 Vet. App. 165 (2001) that the VCAA did not apply to motions for CUE.  

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a February 2008 letter, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for an increased rating and an earlier effective date.  In addition, the letter advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, a January 2009 letter informed the Veteran of the criteria required for a higher rating for his service-connected disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes the service treatment records, a VA examination report, and the Veteran's testimony at a hearing before the undersigned.

A VA clinical examination with respect to the current claim has been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examination obtained in this case is more than adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disabilities at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  CUE 

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 C.F.R. § 3.105(a), previous determinations, which are final and binding, will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such error, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a).

The service treatment records that were of record at the time of the July 1946 rating action show the Veteran sustained a lacerating gunshot wound to the right shoulder in March 1945.  It was indicated it was moderately severe.  He underwent debridement and secondary closure of the wound later that month.  The separation examination in June 1946 reveals the Veteran sustained a bullet wound in the right arm in March-April 1945.  An examination of the skin demonstrated a five-inch scar on the right arm.  No abnormality was found.  There were no musculoskeletal defects, and no neurological abnormality was found.  

Based on the evidence summarized above, the RO, by rating action dated July 1946, granted service connection for scar, residuals of a gunshot wound to the right arm.  A 10 percent evaluation was assigned.  The rating sheet indicated the claim was adjudicated on incomplete records.

Additional service treatment records were received in November 1946.  These also reflected the Veteran received a gunshot wound to the right shoulder in March 1945.  It was noted he had been returned to full duty.

In a May 1948 rating decision, the RO confirmed and continued the 10 percent evaluation.  It was noted the evaluation was assigned under Diagnostic Code 7804.

The Veteran asserts there is CUE in the July 1946 and May 1948 rating decisions in the failure to assign a separate evaluation for the muscle injury.  He argues the service treatment records show the wound was deep and penetrating, and that he clearly had a muscle injury.  

In order to find that a rating action was clearly and unmistakably erroneous, it must be concluded that the evidence of record at the time the rating was assigned was such that the only possible conclusion was that a higher rating, or that a separate evaluation for a muscle injury, was warranted.  CUE requires that error, otherwise prejudicial, must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion cannot be made in this case.

In Graves v. Brown, 6 Vet. App. 166 (1994), the Court described the high burden of proof required for a showing of CUE the definition it has provided for it in relevant case law:

In order for there to be "clear and unmistakable error" under 38 C.F.R. § 3.105(d), there must have been an error in the prior adjudication of the claim.  See Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  Either the correct facts, as they were known at the time, were not before the adjudicator or the regulatory provisions extant at the time were incorrectly applied.  Id., at 313.  With regard to challenges to prior decisions by a claimant under 38 C.F.R. § 3.105(a), the Court held in Russell that a "clear and unmistakable error" must be the sort of error which, had it not been made, would have manifestly changed the outcome at the time it was made.  Id.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 [1993].  Errors that are "clear and unmistakable" are undebatable; that is, reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Id.  A determination that there was a "clear and unmistakable error" must be based on the record and the law that existed at the time of the prior decision of the agency of original jurisdiction or [Board], and subsequently developed evidence is not applicable.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

Graves, 6 Vet. App. at 170-71.

To the extent the Veteran argues that the evidence at the time of the July 1946 and May 1948 rating decisions warranted a rating for a Muscle Group injury, a mere disagreement with how the RO evaluated the facts before it in the prior decisions does not constitute a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).  In essence, the Veteran's argument that service connection should have been granted for a muscle injury boils down to a request to reweigh the evidence.

In order to find CUE, the evidence must be undebatable.  Such is not the case here.  While it is true the Veteran suffered a lacerating wound of the right shoulder, the RO evaluated the scar as the only residual disability.  However, this was apparently based on the fact that the separation examination revealed that the scar was the only abnormality resulting from the gunshot wound.  It is noted that orthopedic and neurological evaluations were normal on the June 1946 separation examination.  Thus, the evidence of record at the time of the July 1946 and May 1948 rating decisions failed to undebatably establish the presence of a muscle injury, such that service connection should have been granted and the evaluation predicated on such muscle injury. 

In light of the above, the Board is, accordingly, constrained from finding that there was CUE in the July 1946 or May 1948 rating actions.

	II.  Earlier effective date 

In general, unless specifically provided otherwise, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final adjudication, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

With regard to claims for increase, VA laws and regulations provide that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore," unless specifically provided otherwise.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) provides otherwise by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later."  Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p)  (2010); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section  5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299   (Fed. Cir. 1998). 

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2011). Such a communication may be from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. 

If a formal claim has not been filed, an application form will be forwarded, by VA, to the claimant for execution.  If the application is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.  The Board notes that, if the application form is not forwarded in response to the informal claim, the one-year period to submit the formal claim is not triggered.  See Servello v. Derwinski, 3 Vet. App. 196, 200   (1992). 

The Veteran asserts an earlier effective date is warranted for a 20 percent evaluation for residuals of a gunshot wound to the right upper arm.  A May 2009 rating action assigned the 20 percent evaluation effective June 13, 2007.  He argues that in 1987, he requested that his compensation benefits be restored.  He asserts that since his disability was static, his benefits should have been resumed in accordance with 38 C.F.R. § 3.654(b)(2) (2011).   

The Board acknowledges the Veteran wrote to the VA in October 1987, and stated he wanted to reinstate his claim and to receive the compensation due him.  By letter dated December 1987, the RO informed the Veteran its action could not be completed without supporting or clarifying evidence or information.  The Veteran was asked to furnish the name and address of medical providers who had treated him for his disability.  This letter was sent to the address the Veteran listed on his October 1987 correspondence.  The Veteran testified he does not recall having received this letter, and would have responded to it if he had. 

The Court has held that there is a presumption of regularity that the Secretary properly discharged official duties by mailing a copy of a VA decision to the last known address of the Veteran and the Veteran's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).  The Veteran may rebut that presumption by submitting "clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed.  The burden then shifts to the Secretary to establish that the VA decision was mailed to the claimant."  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the veteran at his last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).  The notice letter sent to the Veteran was not returned as undeliverable and used his address of record.  Thus, the Board must presume the letter was received by the Veteran.

The next correspondence of record evidencing an intent to file a claim for an increased rating, was signed by the Veteran, and dated June 11, 2007 (a Monday).  The correspondence did not include a date stamp of receipt by VA.  In this letter, the Veteran referred to his in-service injury, and noted his payments had been terminated at some point.  He requested his compensation benefits be restored, effective to when they were stopped in the 1950's.  

In the event that the postmark is not of record, the "mailbox rule" applies and the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  Id.  In calculating this 5- day period, Saturdays, Sundays, and legal holidays will be excluded.  38 C.F.R. § 20.305(b).  Subtracting these five days, and excluding Saturdays, Sundays, and legal holidays, the Board concludes that the earliest date the correspondence may be considered to have been received is June 4, 2007.  There is no earlier document or communication in the file that may be interpreted as a claim for an increased rating.

The law proscribes a veteran on active duty from receiving compensation benefits.  Thus, there is no basis on which he may be paid during his period of active duty.  His failure to respond to the VA's request for information, likewise, precludes a claim for an earlier effective date based on his 1987 submission.

The fact remains that the initial indication that the residuals of the Veteran's service-connected gunshot wound to the right arm had increased in severity is contained in the February 2008 VA examination report.  Thus, although the Veteran's informal claim for an increased rating may be deemed to have been received on June 4, 2008, the law prescribes that the effective date for assignment of an increased rating is the later of the date of receipt of the claim, or the date entitlement arose (i.e. in this case, February 2008).  Thus, the evidence of record does not establish a basis for an effective date earlier than the RO assigned of June 13, 2007, as the effective date of the award.  The Veteran has not suggested he received any treatment by the VA for this condition in the year prior to the receipt of his claim.  Thus, the provisions of 38 C.F.R. § 3.157 (2011) are not applicable to this claim.  Accordingly, there is no basis on which an earlier effective date may be assigned, and the claim must be denied.

	III.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The record reflects that payment of the Veteran's compensation benefits was suspended while he was on active duty.  He first tried to have the benefits reinstated in 1987, but failed to comply with a request for information from the VA.  Then, he sought to have his benefits reinstated in June 2007.  A VA examination was conducted in February 2008, and by rating action dated April 2008, the RO assigned a 10 percent evaluation for gunshot wound scar of the right upper arm, effective June 2007.  It was indicated the Veteran had been on active duty until December 1966, and that from January 1967, the RO was unable to evaluate his disability.  

The May 2009 rating action assigned a 20 percent evaluation pursuant to Diagnostic Code 5303 for residuals of a gunshot wound to the right upper arm, effective June 2007.  This was predicated on the VA examination findings.  The Board notes the examination revealed there was no pain or instability of the scar.  The Board observes the rating decision did not list the scar as a service-connected disability.

Initially, the Board notes that the Veteran was not provided with notice prior to the reduction in evaluation of his scar in the May 2009 rating decision.  The Board observes, however, that 38 C.F.R. § 3.105(e) (2011) does not apply in this case.  In this regard, that provision applies only when a reduction in evaluation results in a reduction or discontinuance of compensation payments currently being made.  See 38 U.S.C.A. § 5112(b)(6) (West 2002); VAOPGCPREC 71-91 (1991) (holding that section 5112 does not provide a 60 day grace period where there is only a reduction in evaluation with no corresponding reduction in compensation); see also 38 C.F.R. § 3.105(e).  

At the time of the May 2009 rating decision that implemented the reduction in the rating for the scar, the Veteran was receiving compensation based on a combined evaluation of 10 percent.  Despite the reduction in the evaluation of the scar to a noncompensable rating, in view of the fact that the RO simultaneously increased the rating assigned for the residuals of the gunshot wound to 20 percent, the Veteran's combined evaluation for gunshot wound residuals actually increased.  Thus, the reduction of the evaluation for the scar did not result in a reduction or discontinuance of compensation payments being made at the time of the reduction.  Therefore, the Board finds that notice under 38 C.F.R. § 3.105(e) was not required and contemporaneous notice of the reduction, issued in May 2009, was adequate in this case.  See VAOPGCPREC 71-91 (1991).  

Although the grant of service connection for the scar is protected, the rating is not.  See 38 C.F.R. §§ 3.951, 3.957 (2011).  Thus, service connection for the scar remains in effect.  The Board will, accordingly, address the Veteran's claim for an increased rating for all residuals of his gunshot wound.

A.  Scar

Scars of other than the head, face, or neck, that are superficial, and that do not cause limited motion, with an area or areas exceeding 144 square (sq.) inches (929 sq. centimeters (cm.)) are evaluated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Note (1) states that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  Note (2) states that a superficial scar is one not associated with underlying soft tissue damage.  Id.

A 10 percent evaluation may be for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Note (1) for this diagnostic code defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  

Superficial scars that are painful on examination merit a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Note (1) states that a superficial scar on one not associated with underlying soft tissue damage.  Id.  

Scars may also be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, because the Veteran's claim was filed before October 28, 2008, the claim will only be evaluated under the rating criteria prior to that date.  See 73 Fed. Reg. 54,708 ("This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008").

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

With respect to the scar, the February 2008 VA examination shows the Veteran reported a history of a chronic aching sensation in the right upper extremity surrounding the area of the scar.  The examination demonstrated a scar over the inferior aspect of the deltoid.  It measured 8 cm. by 2.1 cm. and was mildly depressed.  It was flesh colored.  There was no evidence of inflammation, edema or keloid formation.  There was no pain to the scar and no evidence of instability of the scar.  As such, there is no competent and probative evidence that any impairment resulting from the scar rises to the level of a compensable rating.

The Veteran's assertions cannot constitute competent medical evidence that the scar warrants a compensable evaluation.  Thus, the Board concludes that the medical findings on examination are of greater probative value.  Accordingly, the preponderance of the competent and probative evidence is against a compensable evaluation for scar, residual of a gunshot wound to the right arm.

B.  Residuals of a gunshot wound other than a scar

Under 38 C.F.R. § 4.56, muscle disabilities are evaluated as follows: (a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  (b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: (1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings. Minimal scar. No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.  (2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  (3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  (4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high- velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

Muscle Group III includes the intrinsic muscles of the shoulder girdle - pectoralis major I (clavicular) and deltoid and function in elevation and abduction of the arm to shoulder level and acting with muscles in Muscle Group II in forward and backward swing of the arm..

Under Diagnostic Code 5303, a slight muscle injury of the major extremity is assigned a noncompensable rating, a moderate muscle injury is assigned a 20 percent rating, a moderately severe muscle injury is assigned a 30 percent rating, and a severe muscle injury is assigned a 40 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5303.

On VA examination in February 2008, the Veteran asserted he was unable to do any repetitive overhead activity because of right shoulder pain.  On examination, there was mild underlying muscle loss with depression of the scar.  Sensation was intact to light touch, pinprick, vibration and proprioception in the right upper extremity.  There was no significant asymmetry of the upper extremities.  Forearm flexion and extension appeared to be 5/5 against resistance and symmetrical.  Abduction of the right shoulder with resistance had very minimal weakness compared to the left shoulder.  Range of motion was mildly decreased, with forward flexion restricted to 160 degrees; abduction limited to 120 degrees; external rotation was to 90 degrees; internal rotation was restricted to 70 degrees; and extension was to 45 degrees.  There was no significant change of range of motion of the shoulder with repetitive movement against resistance.  There was pain at 120 degrees of flexion and 90 degrees of abduction.  There was no pain on external rotation.  There was pain beginning at 50 degrees of internal rotation and at 35 degrees of extension.  The assessment was status post gunshot wound to the right shoulder with moderate residual scar formation with mild scar depression and clinical evidence of mild atrophy of the deltoid and biceps muscle of the right upper extremity.

The Board notes there are relatively few records concerning the Veteran's in-service treatment of his gunshot wound.  It is noted that the separation examination of June 1946 revealed he had no musculoskeletal defects.  Similarly, the separation examination conducted in July 1952 revealed the musculoskeletal system and upper extremities were normal, as was a neurologic evaluation.  It was indicated he had a gunshot wound of the right shoulder.  It was noted to be well healed and non-disqualifying.  

The February 2008 VA examination findings fail to establish a higher rating is warranted.  In this regard, the Board notes there was only slight limitation of motion of the shoulder.  In addition, the examiner concluded that there was only mild atrophy of the deltoid and biceps muscles.  

The evidence supporting the Veteran's claim consists of his statements regarding the severity of his gunshot wound residuals.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, including pain, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected gunshot wound residuals warrant an evaluation in excess of 20 percent.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of the residuals of a gunshot wound to the right upper  arm.  Accordingly, the preponderance of the competent and probative evidence is against the claim for a rating in excess of 20 percent for the residuals of a gunshot wound, other than a scar, to the right upper arm.

      IV.  Additional considerations

The Board has also considered whether the Veteran's service-connected residuals of a gunshot wound to the right upper arm present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).






	(CONTINUED ON NEXT PAGE)



ORDER

A July 1946 rating decision that granted service connection for scar, residual of a gunshot wound of the right arm was not clearly and unmistakably erroneous and the appeal is denied.

A May 1948 rating decision that confirmed and continued the 10 percent evaluation under Diagnostic Code 7804 for scar, residuals of a gunshot wound of the right arm was not clearly and unmistakably erroneous and the appeal is denied.

An effective date for an award of a 20 percent evaluation for residuals of a gunshot wound to the right upper arm, prior to June 13, 2007, is denied.

A compensable separate evaluation for scar, residual of a gunshot wound to the right upper arm is denied.

An increased rating for residuals of a gunshot wound to the right upper arm, other than the scar, is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


